Citation Nr: 0118335	
Decision Date: 07/13/01    Archive Date: 07/17/01

DOCKET NO.  98-17 934A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to service connection for the cause of the 
veteran's death.


REPRESENTATION

Appellant represented by:	Peter J. Meadows, Attorney


ATTORNEY FOR THE BOARD

K. Hudson, Counsel




INTRODUCTION

The veteran had active service from June 1943 to January 
1946.  He died in January 1995, and the appellant is his 
surviving spouse.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a regional office (RO) rating decision 
of May 1998.  The Board issued a decision in January 2000, 
and the appellant appealed the Board's decision to the United 
States Court of Appeals for Veterans Claims (Court).  
Pursuant to a joint motion filed by the parties, in August 
2000, the Court vacated the Board's decision and remanded the 
case to the Board for further action.  This remand is issued 
in response to the directives contained in the joint motion 
for remand.  


REMAND

On November 9, 2000, subsequent to all action in this case, 
the President signed into law the Veterans Claims Assistance 
Act of 2000, Pub. L. No. 106-475, 114 Stat. 2096 (2000).  
Among other things, this law eliminates the concept of a 
well-grounded claim, and redefines the obligations of the 
Department of Veterans Affairs (VA) with respect to the duty 
to assist.  This change in the law is applicable to all 
claims filed on or after the date of enactment of the 
Veterans Claims Assistance Act of 2000, or filed before the 
date of enactment and not yet final as of that date.  
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, § 7, subpart (a), 114 Stat. 2096 (2000).  See also 
Karnas v. Derwinski, 1 Vet. App. 308 (1991).

The revised statutory duty to assist requires VA to make all 
reasonable efforts to assist a claimant in obtaining evidence 
necessary to substantiate the claimant's claim for benefits.  
See VCAA, § 3(a) (to be codified as amended at 38 U.S.C. 
§ 5103A).  This assistance specifically includes obtaining 
all relevant records, private or public, adequately 
identified by the claimant with proper authorization for 
their receipt; obtaining any relevant evidence in federal 
custody; and obtaining a medical examination or opinion where 
such is necessary to make a decision on the claim.  Id. (to 
be codified at 38 U.S.C.A. § 5103A(d)(1)).  

The new statutory duty also requires VA to satisfy several 
notice requirements.  Specifically, these notification duties 
include notifying the claimant if his or her application for 
benefits is incomplete, notifying the claimant of what 
evidence is necessary to substantiate the claim and 
indicating whether the VA will attempt to obtain this 
evidence or if the claimant should obtain it, and, finally, 
if VA is unable to obtain this evidence, informing the 
claimant that the evidence could not be obtained, providing a 
brief explanation of the efforts made to obtain the evidence, 
and describing further action to be taken with respect to the 
claim.  See VCAA, Pub. L. No. 106-475, § 3(a), 114 Stat. 
2096, 2096-98 (2000).  (to be codified as amended at 
38 U.S.C. §§ 5102, 5103, 5103A).  

The parties in this case filed a joint motion for remand, 
citing failure to adequately evaluate the evidence that was 
favorable to the veteran, and to comply with Schroeder v. 
West, 212 F.3d 1265, 1271 (Fed. Cir. 2000).  According to 
that decision, the duty to assist attaches to all possible 
causes of a disability.  The Board was directed to "explore 
consideration of the veteran's claim on other potential 
bases."  

While the veteran was on active duty, radiation treatment was 
used to treat a skin disability.  The appellant contends that 
this radiation exposure caused the chronic lymphocytic 
leukemia which caused the veteran's death.  Under VA 
regulations, chronic lymphocytic leukemia is not a disease 
which is presumptively associated with radiation exposure, or 
a radiogenic disease.  See 38 C.F.R. §§ 3.309(d)(2)(i), 
3.311(b)(2)(i); see also 63 Fed. Reg. 50994 (1998) 
("Furthermore, when not referring to specific conditions 
such as leukemia or multiple myeloma, the current list of 
radiogenic diseases in 38 CFR 3.311(b)(2) uses the term 
"cancer" of specified organs.").  However, the veteran is 
not precluded from establishing service connection with proof 
of actual, direct causation.  See Combee v. Brown, 3 F.3d 
1039 (Fed. Cir. 1994).  

The RO obtained an opinion, through the Under Secretary for 
Benefits, from the Acting Chief Medical Director for 
Environmental Medicine and Public Health in April 1998.  That 
opinion concluded that it was unlikely that the veteran's 
disease could be attributed to ionizing radiation in service.  
However, the veteran's private physician, M. Raymond, M.D., 
provided an opinion, dated in March 1992, in which he stated 
that the doses of radiation the veteran received were quite 
sufficient to cause chronic lymphocytic leukemia, and that 
the lag time between the administration of the radiation 
treatment and the diagnosis of chronic lymphocytic leukemia 
was "appropriate and scientifically sound."  He also noted 
that if further documentation was required, he would be happy 
to provide such.  

The RO must attempt to obtain the supporting documentation 
offered by Dr. Raymond.  In addition, although Dr. Raymond's 
opinion stated that the dosages received by the veteran were 
sufficient to cause chronic lymphocytic leukemia, he did not 
list the dosages, and it is unclear whether he had correct 
dosage information.  This matter must be clarified as well.  
Further, according to the death certificate, the veteran died 
in Cape Coral Hospital.  In order to ensure that all possible 
causes of the veteran's death have been explored, the 
terminal hospital records should be obtained.  See Schroeder 
v. West, 212 F.3d 1265 (Fed. Cir. 2000).  

Accordingly, to ensure that the VA has met its duty to assist 
the claimant in developing the facts pertinent to the claim 
and to ensure full compliance with due process requirements, 
the case is REMANDED to the RO for the following:

1.  After securing appropriate 
authorizations, the RO should obtain the 
records of the veteran's hospitalization 
which ended with his death in January 
1995, in Cape Coral Hospital.  

2.  The RO should contact M. Raymond, 
M.D., and ask him to provide 
documentation from the medical literature 
for his conclusion that the veteran's 
chronic lymphocytic leukemia was due to 
radiation treatment in service, as 
offered in his letter of March 24, 1992.  
In addition, he should be informed of the 
dosages of radiation exposure, and asked 
to confirm whether he based his 
conclusions on these dosages, and, if 
not, whether his conclusion remains the 
same, in view of the accurate dosage 
information.  Specifically, the veteran 
received four separate courses of 
radiation treatment, during June and 
July, 1945.  Each treatment involved five 
separate fields:  two 5-centimter fields 
on the left upper arm; a 5-centimeter 
field on the left wrist; a 5-by 10-
centimeter field on the right leg, and a 
2-centimeter field on the left leg.  The 
total radiation for each of these fields 
was 292 roentgen.  

3.  The RO must review the claims file and 
ensure that any other notification and 
development action required by the 
Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475, is completed.  When 
completed, the RO should readjudicate the 
claim for service connection for the cause 
of the veteran's death.  If the decision 
remains adverse to the appellant, she and 
her representative should be furnished a 
supplemental statement of the case (SSOC) 
and provided an appropriate period of time 
for response.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
JEFF MARTIN
Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).




